DETAILED ACTION

The present application is being examined under the pre-AIA  first to invent provisions. 
The claims under consideration are set forth in the preliminary amendment dated 05/28/2019.  Claims 1-18 are cancelled claims.  Claims 19-35 are pending claims.
This office action is responsive to the response to the election of species requirement received June 22, 2021.  Applicant elected General Formula I where 

    PNG
    media_image1.png
    164
    141
    media_image1.png
    Greyscale

The following broader species of a General Formula I has been considered:
Where Q is naphthalene, Ar is phenylene, L is CR12R13, and n is 3 to 5.  
Applicant indicates claims 19-22, 25-33, and 35 read upon the elected species.  Claims 23, 24, and 34 are currently withdrawn as non-elected claims.  Claims 19-22, 25-33, and 35 are under consideration.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 19-22 and 26-33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Buesing et al. (US 2011/0114889).
Regarding claims 19-22 and 33, Buesing et al. teaches the following formula (1) for compounds for an EL device (see par. 9):

    PNG
    media_image2.png
    208
    623
    media_image2.png
    Greyscale
.
Regarding Q and Ar groups, the Buesing Ar1 to Ar3 groups may be selected as an aryl aromatic ring system  of 6 to 60 carbon atoms (see par. 10, 23) and X is on each occurrence a group that may include C(R2)2 (see par. 11). Variable p may be 1 to 6 (see par. 16) and m, n are 0 or 1 where m+n = 1 (see par. 15).
	Regarding claims 26-28, the material of formula (1) is taught as a material for a light emitting layer (see abstract, par. 60, 64).  Regarding claim 29, suitable host material for the light emitting layer may include anthracene derivatives (see par. 67).
	Regarding claims 30-32, the compounds are used in electronic devices and emit light (see par. 1-8).
	  While Buesing et al. does not appear to show an example polycyclic compound of the formula 1 where there is a naphthalene central aromatic group linked to three to five phenyl rings, given the teachings of the reference, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to prepare the material of the reference as defined in a general formula 1 wherein the resultant compound would also meet the .

Claims -19-22, 25-33 and 35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jarikov (US 2004/0076853 A1).
Regarding instant General Formula (I) compounds, Jarikov teaches forming “first host” benzoid compounds for an EL device comprising two or more polycyclic hydrocarbons (PAH) that may be chemically linked (see par. 63).  PAH units may include among others at least benzene and naphthalene (see par. 64-66).   The chemical linkage may be a saturated or unsaturated hydrocarbon group (see par. 1384).  Furthermore, the polycyclic benzoid compounds may be further substituted (see par. 1415).  
  	While Jarikov does not appear to show an example polycyclic compound where there is a naphthalene central group linked to three to five phenyl rings by hydrocarbon linking groups, given the teachings of the reference, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to form polycyclic material of the reference as described above within the disclosure of Jarkiov wherein the resultant compound would also meet the limitations of the instant claims.  One would expect to achieve functional compounds for an operational light emitting device with a predictable result and a reasonable expectation of success.
	Regarding claims 26 to 29, the Jarikov “first host” material is in a light emitting layer (see par. 63). The material itself may be emissive (see par. 1480).  Regarding claim 29, “second host” material of a light emitting layer may include anthracene derivatives (see par. 1482).  
.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 19-22, 25-33, and 35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,326,084 B2 (corresponding to the parent application of the instant continuation application).  Although the claims at issue are not identical, they are not patentably distinct from each other because ‘084 recites aromatic compounds for an EL device structure that are within general formula (I) recited in instant claims 19 and 33.  (It is further noted that claims 23, 24, and 34 are also within the claimed subject matter of ‘084, but are currently withdrawn claims.  Since the instant claims have not been limited to solely the species under consideration, this rejection over the parent application having overlapping claimed subject matter with the instant general formula has been set forth in the interest of compact prosecution.)
Therefore, given the overlap between the present claims and the patented claims, it would have been within the skill level of, as well as obvious to, one of ordinary skill in the art to use compounds which are both disclosed by patent US 10,326,084 B2 and encompassed by the scope of the present claims and thereby arrive at the present invention. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Non-patent literature reference J. of Materials Chemistry, (2002), Vol. 12, pages 1307-1310 teaches forming fluorescent polycyclic aromatic hydrocarbon compounds to obtain materials for an EL device with desirable color emission properties. The article is considered relevant to the art of the endeavor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dawn Garrett whose telephone number is (571)272-1523.  The examiner can normally be reached Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAWN L GARRETT/Primary Examiner, Art Unit 1786